DETAILED ACTION
Response to Amendment
The previous claim objections have been overcome.
In light of the amended claims, claim 35 has been objected to.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 04/15/2021, the following has occurred: claims 1, 28, and 35 have been amended; claims 4-10, 12-16, 18-20, 23, 26, 29-33, and 36-37 have remained unchanged; claim 27 remains withdrawn; claims 24 and 34 were cancelled; and no new claims have been added.
Claims 1, 4-10, 12-16, 18-20, 23, 26-33, and 35-37 are pending.
Effective Filing Date: 05/24/2012

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/29/2021 and 06/30/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Claim Objections:
The claims were amended to overcome the previous objections. Examiner accordingly withdraws these claim objections.

35 U.S.C. 103 Rejections:
Applicant made arguments directed towards the newly amended claim limitations. These arguments are deemed moot in view of the newly cited art.

Claim Objections
Claim 35 is objected to because of the following informalities:
Claim 35 recites “another table” in line 11 of the claim when it should most likely recite “another tablet”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-10, 12-15, 28-32, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0249286 to Ma et al. in view of U.S. 2013/0132465 to Brown further in view of U.S. 2012/0047289 to Krzystofczyk et al. and further in view of U.S. Patent No. 8,663,201 to Hill et al.
As per claim 1, Ma et al. teaches a method implemented by an operative set of processor executable instructions configured for execution by a processor, the method comprising:
--determining if a device is connected to an other device through a physical connection; (see: paragraph [0064] where the instrument host 120 may send commands to instruct the controller 110 to lock onto the wired connection)
--establishing a first communications link between the device and other device only through the physical connection; (see: paragraph [0064] where the instrument host 120 may send commands to instruct the controller 110 to lock onto the wired connection. The first communication link is already being established only using the physical connection (wire 140 of Ma et al.) upon physical connection in this case)
--communicating the configuration file from the other device to the device using the first communications link; (see: paragraph [0035] where there is a Bluetooth master device to obtain a single Bluetooth slave device unique)
--reading, by the device, the configuration file received from the other device; (see: paragraphs [0035] and [0057] where a master device reads a slave device’s address)
--completing a pairing of a second communications link between the device and the other device; (see: paragraphs [0035] and [0057] where pairing is completed)
--communicating data from the other device to the device using the second communications link, (see: paragraph [0029] where there is sending and receiving of data across this path. Also see: paragraph [0038] where there is enabling bi-directional transfer of data and information) wherein the second communications link is a wireless link (see: paragraphs [0035] and [0057] where there is usage of a wireless link to pair devices).
Ma et al. may not specifically teach:
1) --a tablet as a device;
2) --an infusion pump as an other device;
3) --determining if the other device is paired with another device;
4) --interrupting any pairing between the another device and the other device;
5) --generating, using the other device, a configuration file;
6) --updating, when an interface program on the device is not the latest version, the interface program on the device through the first communications link;
7) --completing a pairing using only the first communication link by using the configuration file to wholly establish the second communications link between the device and the other device;
8) --displaying a graphical user interface on a display of the other device; and
9) --displaying a redundant graphical user interface on the device, the redundant graphical user interface being redundant to the graphical user interface of the other device.

Brown teaches:
1) --a tablet as a device; (see: paragraph [0026] where there is an iPad as a user device 4)
3) --determining if the other device is paired with another device; (see: paragraph [0038] where the medical device 6 may be configured to auto-discover another medical device 2)
4) --interrupting any pairing between the another device and the other device; (see: paragraph [0038] where there may even be configured to permit device 2 to automatically take control of one or more functions of device 6. By allowing the server 10 of device 2 to control device 6, Brown is interrupting the pairing of server 16 to device 6. Examiner notes that this limitation is optional language, as the function only occurs if the infusion pump is paired with another tablet. According to the MPEP “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation” (2103.I.C))
5) --generating, using the other device, a configuration file; (see: paragraph [0005] where there is configuration information being exchanged to the user device from the portable medical device) and
6) --updating, when an interface program on the device is not the latest version, the interface program on the device through the first communications link (see: paragraph [0038] where the devices are updated, thus meaning that the versions are not the latest. Examiner notes that the limitation “updating, when…” is optional, and according to the MPEP “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation” (2103.I.C)).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 1) a tablet as a device, 3) determine if the other device is paired with another device, 4) interrupt any pairing between the another device and the other device, 5) generate, using the other device, a configuration file, and 6) update, when an interface program on the device is not the latest version, the interface program on the device through the first communications link as taught by Brown in the method as taught by Ma et al. with the motivations of tracking which versions of devices users are using (see: paragraph [0004] of Brown) and providing transparent version control for the (see: paragraph [0029] of Brown).

Krzystofczyk et al. teaches:
7) --completing a pairing using only the first communication link by using the configuration file to wholly establish the second communications link between the device and the other device; (see: paragraph [0019] where the remote device can establish these wireless connections using authentication data such as Bluetooth link identifiers, determined via communication over a communicative coupling, such as a wired connection. The authentication data in this case is the configuration file. Remote devices here are establishing a connection (pairing) and this process is completed using the wired connection (first communication link) using the authentication data (config file)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 7) complete a pairing using only the first communication link by using the configuration file to wholly establish the second communications link between the device and the other device as taught by Krzystofczyk et al. in the method as taught by Ma et al. and Brown in combination with the motivation(s) of decreasing initialization error (see: paragraph [0019] of Krzystofczyk et al.) when establishing a communicative connection between devices.

Hill et al. teaches:
2) --an infusion pump as an other device; (see: column 2, lines 18-25 where there is an infusion pump)
8) --displaying a graphical user interface on a display of the other device; (see: column 2, lines 40-53 where the infusion device here has a display and it is displaying an interface) and
9) --displaying a redundant graphical user interface on the device, the redundant graphical user interface being redundant to the graphical user interface of the other device (see: column 2, lines 40-44 where a graphical display on the infusion device is being mimicked on the controller device).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 2) an infusion pump as an other device, 8) display a graphical user interface on a display of the other device, and 9) display a redundant graphical user interface on the device, the redundant graphical user interface being redundant to the graphical user interface of the other device as taught by Hill et al. in the method as taught by Ma et al., Brown, and Krzystofczyk et al. in combination with the motivation(s) of being able to conveniently view infusion device information without having to move or be near the device (see: column 2, lines 5-14 of Hill et al.).

As per claims 4 and 29, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teaches the method of claim 1, see discussion of claim 1. Ma et al. may not further teach wherein the processor is located on the tablet.
 teaches wherein the processor is located on the tablet (see: paragraphs [0034] – [0036] where there is a processor in the computing system. The mobile device being a computing system includes a processor).
The motivations to combine the above-mentioned references are discussed in the rejection of claims 1 and 28 respectively, and incorporated herein.

As per claims 5 and 30, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teaches the method of claims 1 and 28, see discussion of claims 1 and 28. Ma et al. and Brown in combination may not further, specifically teach wherein the processor is located on the infusion pump.
Hill et al. further teaches wherein the processor is located on the infusion pump (see: column 7, lines 4-11 where there is a processor located on the infusion device).
The motivations to combine the above-mentioned references are discussed in the rejection of claims 1 and 28 respectively, and incorporated herein.

As per claim 6, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teaches the method of claim 1, see discussion of claim 1. Ma et al. further teaches wherein the act of communicating data from the other device to the device using the second communications link includes transmitting the data, by the other device, to the device using the second communications link (see: paragraphs [0038] and [0040] where data is both sent and received through the wireless connection (second communications link)).

--a tablet as a device; and
--an infusion pump as an other device.
Brown further teaches a tablet as a device (see: paragraph [0036] where there is a mobile/portable device).
Hill et al. further teaches an infusion pump as an other device (see: column 2, lines 18-25 where there is an infusion pump).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 7, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teaches the method of claim 1, see discussion of claim 1. Ma et al. further teaches wherein the act of communicating data from the other device to the device using the second communications link includes receiving the data, by the device, using the second communications link (see: paragraphs [0038] and [0040] where data is both sent and received through the wireless connection (second communications link)).
Ma et al. may not further, specifically teach:
--a tablet as a device; and
--an infusion pump as an other device.
Brown further teaches a tablet as a device (see: paragraph [0036] where there is a mobile/portable device).
 other device (see: column 2, lines 18-25 where there is an infusion pump).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teaches the method of claim 1, see discussion of claim 1. Ma et al., Brown, Krzystofczyk et al. in combination may not teach displaying data on the tablet in accordance with the data communicated from the infusion pump.
Hill et al. further teaches displaying data on the tablet in accordance with the data communicated from the infusion pump (see: column 18, lines 45-54 where there is display of infusion device information on the controller in accordance with the infusion device).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teaches the method of claim 1, see discussion of claim 1. Ma et al., Brown, Krzystofczyk et al. in combination may not teach initializing treatment of a patient using the tablet.
Hill et al. further teaches initializing treatment of a patient using the tablet (see: column 18, lines 51-54 where there is initialization of treatment using the controller device).


As per claim 10, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teaches the method of claim 9, see discussion of claim 9. Ma et al., Brown, and Krzystofczyk et al. in combination may not further teach treating the patient using the infusion pump.
Hill et al. further teaches treating the patient using the infusion pump (see: column 22, lines 46-52 where infusion takes place using the pump).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 12, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teach the method of claim 1, see discussion of claim 1. Ma et al., Brown, and Krzystofczyk et al. in combination may not further teach further comprising the tablet sending a start treatment signal to the infusion pump.
Hill et al. further teaches further comprising the tablet sending a start treatment signal to the infusion pump (see: column 18, lines 51-54 where there is delivery of fluid to the patient and it begins upon the start signal that is generated by pressing the “ACT” button).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 13, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teaches the method of claim 1, see discussion of claim 1. Ma et al. further teaches removing the physical connection between the tablet and the infusion pump (see: paragraphs [0064] where the user is prompted to disconnect the cable).

As per claim 14, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teaches the method of claim 13, see discussion of claim 13. Ma et al. further teaches continuing to communicate between the tablet and the infusion pump using the second communications link (see: paragraphs [0035] and [0057] where communication happens wirelessly).

As per claim 15, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teaches the method of claim 14, see discussion of claim 14. Ma et al. further teaches monitoring a link quality value of the second communications link (see: paragraph [0055] where health and status if the channels are monitored).

As per claim 28, Ma et al. teaches a system for allowing electronic patient care, the system comprising:
--a device connected to an other device through a physical connection, at least one of the device and the other device having a processor configured to: (see: paragraph [0064] where the instrument host 120 may send commands to instruct the controller 110 to lock onto the wired connection)
--establish a first communications link between the device and the other device only through the physical connection; (see: paragraph [0064] where the instrument host 120 may send commands to instruct the controller 110 to lock onto the wired connection. The first communication link is already being established only using the physical connection (wire 140 of Ma et al.) upon physical connection in this case)
--communicating a configuration file from the other device to the device using the first communications link; (see: paragraph [0035] where there is a Bluetooth master device to obtain a single Bluetooth slave device unique)
--read the configuration file received from the other device; (see: paragraphs [0035] and [0057] where a master device reads a slave device’s address)
--completing a pairing of a second communications link between the device and the other device; (see: paragraphs [0035] and [0057]) and
--wherein the second communications link is a wireless link (see: paragraphs [0035] and [0057] where there is usage of a wireless link to pair devices).
	Ma et al. may not specifically teach:
1) --a tablet as a device;
2) --an infusion pump as an other device;
3) --determine if the other device is paired with another device;
4) --interrupt any pairing between the another device and the other device;
5) --update an interface program on the device and the other device through the first communications link;
6) --generate a configuration file by the other device;
7) --completing a pairing using only the first communication link by using the configuration file to wholly establish the second communications link between the device and the other device for communication over the second communications link; and
8) --display a redundant graphical user interface on the device, the redundant graphical user interface being redundant to a graphical user interface of the other device.

Brown teaches:
1) --a tablet as a device; (see: paragraph [0026] where there is an iPad as a user device 4)
3) --determining if the other device is paired with another device; (see: paragraph [0038] where the medical device 6 may be configured to auto-discover another medical device 2)
4) --interrupt any pairing between the another device and the other device; (see: paragraph [0038] where there may even be configured to permit device 2 to automatically take control of one or more functions of device 6. By allowing the server 10 of device 2 to control device 6, Brown is interrupting the pairing of server 16 to device 6. Examiner notes that this limitation is optional language, as the function only occurs if the infusion pump is paired with another tablet. According to the MPEP “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation” (2103.I.C))
5) --update an interface program on the device and the other device through the first communications link; (see: paragraph [0038] where the devices are updated, thus meaning that the versions are not the latest. Examiner notes that the limitation “updating, when…” is optional, and according to the MPEP “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation” (2103.I.C)) and
6) --generate a configuration file by the other device (see: paragraph [0005] where there is configuration information being exchanged to the user device from the portable medical device).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 1) a tablet as a device, 3) determine if the other device is paired with another device, 4) interrupt any pairing between the another device and the other device, 5) update an interface program on the device and the other device through the first communications link, and 6) generate a configuration file by the other device as taught by Brown in the system as taught by Ma et al. with the motivations of tracking which versions of devices users are using (see: paragraph [0004] of Brown) and providing transparent version control for the device 2 manufacturer and a more seamless customer experience across devices (see: paragraph [0029] of Brown).

Krzystofczyk et al. teaches:
7) --completing a pairing using only the first communication link by using the configuration file to wholly establish the second communications link between the device and the other device for communication over the second communications link (see: paragraph [0019] where the remote device can establish these wireless connections using authentication data such as Bluetooth link identifiers, determined via communication over a communicative coupling, such as a wired connection. The authentication data in this case is the configuration file. Remote devices here are establishing a connection (pairing) and this process is completed using the wired connection (first communication link) using the authentication data (config file)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 7) complete a pairing using only the first communication link by using the configuration file to wholly establish the second communications link between the device and the other device for communication over the second communications link as taught by Krzystofczyk et al. in the system as taught by Ma et al. and Brown in combination with the motivation(s) of decreasing initialization error (see: paragraph [0019] of Krzystofczyk et al.) when establishing a communicative connection between devices.

Hill et al. teaches:
2) --an infusion pump as an other device; (see: column 2, lines 18-25 where there is an infusion pump) and
8) --display a redundant graphical user interface on the device, the redundant graphical user interface being redundant to a graphical user interface of the other device (see: column 2, lines 40-44 where a graphical display on the infusion device is being mimicked on the controller device).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 2) an infusion pump as an other device and 8) display a redundant graphical user interface on the device, the redundant graphical user interface being redundant to a graphical user interface of the other device as taught by Hill et al. in the system as taught by Ma et al., Brown, and Krzystofczyk et al. in combination with the motivation(s) of being able to conveniently view infusion device information without having to move or be near the device (see: column 2, lines 5-14 of Hill et al.).

As per claim 31, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teaches the method of claim 1, see discussion of claim 1. Ma et al. further teaches wherein the second communications link transmits the data from the other device to the device (see: paragraphs [0038] and [0040] where data is both sent and received through the wireless connection (second communications link)).
Ma et al. may not further, specifically teach:
--a tablet as a device; and
--an infusion pump as an other device.
Brown further teaches a tablet as a device (see: paragraph [0036] where there is a mobile/portable device).
 other device (see: column 2, lines 18-25 where there is an infusion pump).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 28, and incorporated herein.

As per claim 32, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teaches the method of claim 1, see discussion of claim 1. Ma et al. further teaches wherein the device receives the data using the second communications link (see: paragraphs [0038] and [0040] where data is both sent and received through the wireless connection (second communications link)).
Ma et al. may not further, specifically teach:
--a tablet as a device; and
--an infusion pump as an other device.
Brown further teaches a tablet as a device (see: paragraph [0036] where there is a mobile/portable device).
Hill et al. further teaches an infusion pump as an other device (see: column 2, lines 18-25 where there is an infusion pump).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 28, and incorporated herein.

As per claim 35, Ma et al. teaches a device, comprising:
--at least one processor; (see: paragraph [0038] where there is a cellular phone which would include a processor) and
--a memory having an operative set of processor executable instructions (see: paragraph [0038] where there is a cellular phone which would include memory) configured to cause the at least one processor to:
--determine if the device is connected to an other device through a physical connection; (see: paragraph [0064] where the instrument host 120 may send commands to instruct the controller 110 to lock onto the wired connection)
--establish a first communications link between the device and the other device only through the physical connection; (see: paragraph [0064] where the instrument host 120 may send commands to instruct the controller 110 to lock onto the wired connection. The first communication link is already being established only using the physical connection (wire 140 of Ma et al.) upon physical connection in this case)
--communicate a configuration file from the other device to the device using the first communications link; (see: paragraph [0035] where Bluetooth master device to obtain a single Bluetooth slave device unique)
--completing a pairing of a second communications link between the device and the other device; (see: paragraphs [0035] and [0057]) 
--read the configuration file received from the other device; (see: paragraphs [0035] and [0057] where a master device reads a slave device’s address) and
--communicate data from the other device to the device using the second communications link (see: paragraph [0029] where there is sending and receiving of data across this path. Also see: paragraph [0038] where there is enabling bi-directional transfer of data and information).
Ma et al. may not specifically teach:
1) --a tablet as a device;
2) --an infusion pump as an other device;
3) --determine if the device is paired with another other device, not the other device connected through the physical connection;
4) --interrupt any pairing between the another device and the other device;
5) --update, when an interface program on the device is not the latest version, the interface program on the device through the first communications link;
6) --completing a pairing using only the first communication link by using the configuration file to wholly establish the second communications link between the device and the other device; and
7) --display a redundant graphical user interface on the device, the redundant graphical user interface being redundant to a graphical user interface of the other device.

Brown teaches:
1) --a tablet as a device; (see: paragraph [0026] where there is an iPad as a user device 4)
4) --interrupt any pairing between the another device and the other device; (see: paragraph [0038] where there may even be configured to permit device 2 to automatically take control of one or more functions of device 6. By allowing the server 10 of device 2 to control device 6, Brown is interrupting the pairing of server 16 to device 6. Examiner notes that this limitation is optional language, as the function only occurs if the infusion pump is paired with another tablet. According to the MPEP “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation” (2103.I.C)) and
5) --update, when an interface program on the device is not the latest version, the interface program on the device through the first communications link (see: paragraph [0038] where the devices are updated, thus meaning that the versions are not the latest. Examiner notes that the limitation “updating, when…” is optional, and according to the MPEP “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation” (2103.I.C)).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 1) a tablet as a device, 4) interrupt any pairing between the another device and the other device, and 5) update, when an interface program on the device is not the latest version, the interface program on the device through the first communications link as taught by Brown in the device as taught by Ma et al. with the motivations of tracking which versions of devices users are using (see: paragraph [0004] of Brown) and providing transparent version control for the device 2 manufacturer and a more seamless customer experience across devices (see: paragraph [0029] of Brown).

Krzystofczyk et al. teaches:
	3) --determine if the device is paired with another other device, not the other device connected through the physical connection; (see: paragraphs [0020] and [0066] where there is Bluetooth discovery and determination of wireless connections including unintended connections)
6) --completing a pairing using only the first communication link by using the configuration file to wholly establish the second communications link between the device and the other device (see: paragraph [0019] where the remote device can establish these wireless connections using authentication data such as Bluetooth link identifiers, determined via communication over a communicative coupling, such as a wired connection. The authentication data in this case is the configuration file. Remote devices here are establishing a connection (pairing) and this process is completed using the wired connection (first communication link) using the authentication data (config file)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) determine if the device is paired with another other device, not the other device connected through the physical connection and 6) complete a pairing using only the first communication link by using the configuration file to wholly establish the second communications link between the device and the other device as taught by Krzystofczyk et al. in the device as taught by Ma et al. and Brown in combination with the motivation(s) of decreasing initialization error (see: paragraph [0019] of Krzystofczyk et al.) when establishing a communicative connection between devices.

Hill et al. teaches:
2) --an infusion pump as an other device; (see: column 2, lines 18-25 where there is an infusion pump) and
7) --display a redundant graphical user interface on the device, the redundant graphical user interface being redundant to a graphical user interface of the other device (see: column 2, lines 40-44 where a graphical display on the infusion device is being mimicked on the controller device).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 2) an infusion pump as an other device and 7) display a redundant graphical user interface on the device, the redundant graphical user interface being redundant to a graphical user interface of the other device as taught by Hill et al. in the device as taught by Ma et al., Brown, and Krzystofczyk et al. in combination with the motivation(s) of being able to conveniently view infusion device information without having to move or be near the device (see: column 2, lines 5-14 of Hill et al.).

As per claim 36, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teach the system of claim 35, see discussion of claim 35. Ma et al. may not further teach a tablet as a device and wherein the device is configured to monitor the operation of the infusion pump.
Brown further teaches a tablet as a device (see: paragraph [0036] where there is a mobile/portable device).
device is configured to monitor the operation of the infusion pump (see: column 2, lines 18-25 and column 3, lines 24-25 where there is an infusion pump being monitored and controlled by a hand-held device).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 35, and incorporated herein.

As per claim 37, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teach the system of claim 35, see discussion of claim 35. Ma et al. may not further teaches a tablet as a device and wherein the device is configured to control the operation of the infusion pump.
Brown further teaches a tablet as a device (see: paragraph [0036] where there is a mobile/portable device).
Hill et al. further teaches wherein the device is configured to monitor the operation of the infusion pump (see: column 2, lines 18-25 and column 3, lines 24-25 where there is an infusion pump being monitored and controlled by a hand-held device).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 35, and incorporated herein.

Claims 16, 18, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0249286 to Ma et al. in view of U.S. 2013/0132465 to Brown further in view of U.S. 2012/0047289 to Krzystofczyk et al. further in view of U.S. .
As per claim 16, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teach the method of claim 1, see discussion of claim 1. Ma et al. may not further, specifically teach:
--a tablet as a device; and
--an infusion pump as an other device.
Brown further teaches a tablet as a device (see: paragraph [0036] where there is a mobile/portable device).
Hill et al. further teaches an infusion pump as an other device (see: column 2, lines 18-25 where there is an infusion pump).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination may not specifically, further teach communicating the data between the device and the other device as long as a link quality value is above a predetermined threshold.

Ma ‘126 teaches:
--communicating the data between the device and the other device as long as a link quality value is above a predetermined threshold (see: column 8, lines 11-13 where the signal is shut off when the quality drops below a certain threshold, thus the signal is transmitted when it is above that threshold).
device and the other device as long as a link quality value is above a predetermined threshold as taught by Ma ‘126 in the method as taught by Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination with the motivation(s) of ensuring safe and continuous peripheral product operation in an environment where the wireless device and controlled instrument host are subjected to conditions that may interfere with the communication path (see: column 2, lines 24-30 of Ma ‘126).

As per claim 18, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teach the method of claim 1, see discussion of claim 1. Ma et al. may not further, specifically teach:
--a tablet as a device.
Brown further teaches a tablet as a device (see: paragraph [0036] where there is a mobile/portable device).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination may not specifically, further teach wherein the device displays a message on a user interface in response to when a link quality value falls below a first predetermined threshold.

Ma ‘126 teaches:
device displays a message on a user interface in response to when a link quality value falls below a first predetermined threshold (see: column 8, lines 11-20).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the device displays a message on a user interface in response to when a link quality value falls below a first predetermined threshold as taught by Ma ‘126 in the method as taught by Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination with the motivation(s) of ensuring safe and continuous peripheral product operation in an environment where the wireless device and controlled instrument host are subjected to conditions that may interfere with the communication path (see: column 2, lines 24-30 of Ma ‘126).

As per claim 20, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teach the method of claim 1, see discussion of claim 1. The combination may not specifically, further teach periodically determining a respective link quality value to determine if a respective link quality value is above a first predetermined threshold. 

Ma ‘126 teaches:
--periodically determining a respective link quality value to determine if a respective link quality value is above a first predetermined threshold (see: column 7, lines 59-65 and column 8, lines 11-13).
One of ordinary skill at the time of the invention was filed would have found it obvious to periodically determine a respective link quality value to determine if a  as taught by Ma ‘126 in the method as taught by Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination with the motivation(s) of ensuring safe and continuous peripheral product operation in an environment where the wireless device and controlled instrument host are subjected to conditions that may interfere with the communication path (see: column 2, lines 24-30 of Ma ‘126).

As per claim 26, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teach the method of claim 1, see discussion of claim 1. Ma et al. may not further, specifically teach:
--a tablet as a device; and
--an infusion pump as an other device.
Brown further teaches a tablet as a device (see: paragraph [0036] where there is a mobile/portable device).
Hill et al. further teaches an infusion pump as an other device (see: column 2, lines 18-25 where there is an infusion pump).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination may not specifically, further teach suspending communications of the data between the other device and the device when a link quality value falls below a predetermined threshold.

Ma ‘126 teaches:
other device and the device when a link quality value falls below a predetermined threshold (see: column 8, lines 17-19).
One of ordinary skill at the time of the invention was filed would have found it obvious to suspend communications of the data between the other device and the device when a link quality value falls below a predetermined threshold as taught by Ma ‘126 in the method as taught by Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination with the motivation(s) of ensuring safe and continuous peripheral product operation in an environment where the wireless device and controlled instrument host are subjected to conditions that may interfere with the communication path (see: column 2, lines 24-30 of Ma ‘126).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0249286 to Ma et al. in view of U.S. 2013/0132465 to Brown further in view of U.S. 2012/0047289 to Krzystofczyk et al. further in view of U.S. Patent No. 8,663,201 to Hill et al.as applied to claim 1, further in view of U.S. 2009/0163855 to Shin et al.
As per claim 19, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teach the method of claim 1, see discussion of claim 1. Ma et al. may not further, specifically teach:
--a tablet as a device; and
--an infusion pump as an other device.
Brown further teaches a tablet as a device (see: paragraph [0036] where there is a mobile/portable device).
 other device (see: column 2, lines 18-25 where there is an infusion pump).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination may not further, specifically teach wherein the message indicates to a user to move the device closer to the other device when a link quality value falls below a first predetermined threshold.

Shin et al. teaches:
--wherein the message indicates to a user to move the device closer to the other device when a link quality value falls below a first predetermined threshold (see: paragraph [0079] where there is an instruction to move devices closer to each other when the connection is poor).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the message indicates to a user to move the device closer to the other device when a link quality value falls below a first predetermined threshold as taught by Shin et al. in the method as taught by Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination with the motivation(s) of strengthening the signal (see: paragraph [0079] of Shin et al.).

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0249286 to Ma et al. in view of U.S. 2013/0132465 to Brown further in view .
As per claim 23, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the act of updating the interface program on the tablet through the first communications link comprises:
--communicating a version number of the interface program from the tablet to the infusion pump through the first communications link;
--determining if the interface program on the tablet is the latest version;
--retrieving, by the infusion pump, an updated version of the interface program from a server; and
--overwriting the interface program with the updated version of the interface program.

DeBelser et al. teaches:
--wherein the act of updating the interface program on the tablet through the first communications link comprises:
--communicating a version number of the interface program from the tablet to the infusion pump through the first communications link; (see: paragraph [0056] where the application programs are stored on the server for editing, viewing and downloading. The version of the application program is communicated here on the server)
(see: paragraph [0152] where a pump program cancellation may indicate that the pump was incorrectly programmed….indicate that the overall pump program is not appropriate for the patient. By indicating pump protocols, DeBelser et al. is determining the status of said protocol)
--retrieving, by the infusion pump, an updated version of the interface program from a server; (see: paragraph [0058] where the application program is edited and downloadable. Downloading an edited version retrieves it) and
--overwriting the interface program with the updated version of the interface program (see: paragraph [0058] where the application program is edited and downloadable. Downloading an edited version both retrieves it and overwrites it).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the act of updating the interface program on the tablet through the first communications link comprise: communicate a version number of the interface program from the tablet to the infusion pump through the first communications link, determine if the interface program on the tablet is the latest version, retrieve, by the infusion pump, an updated version of the interface program from a server, and overwrite the interface program with the updated version of the interface program as taught by DeBelser et al. in the method as taught by Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination with the motivation(s) of improving performance of medical infusion pumps with respect to delivery of fluids to patients (see: paragraph [0116] of DeBelser et al.).

As per claim 33, Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination teach the system of claim 28, see discussion of claim 28. The combination may not further, specifically teach wherein the at least one of the tablet and the infusion pump is configured to update the interface program through the first communications link such that at least one of:
--the tablet is configured to communicate the version number of the interface program to the infusion pump through the first communications link;
--determining if the interface program on the tablet is the latest version;
--retrieving, by the infusion pump, an updated version of the interface program from a server; and
--overwriting the interface program with the updated version of the interface program.

DeBelser et al. teaches:
--wherein the at least one of the tablet and the infusion pump is configured to update the interface program through the first communications link such that at least one of:
--the tablet is configured to communicate the version number of the interface program to the infusion pump through the first communications link; (see: paragraph [0056] where the application programs are stored on the server for editing, viewing and downloading. The version of the application program is communicated here on the server)
(see: paragraph [0152] where a pump program cancellation may indicate that the pump was incorrectly programmed….indicate that the overall pump program is not appropriate for the patient. By indicating pump protocols, DeBelser et al. is determining the status of said protocol)
--retrieving, by the infusion pump, an updated version of the interface program from a server; (see: paragraph [0058] where the application program is edited and downloadable. Downloading an edited version retrieves it) and
--overwriting the interface program with the updated version of the interface program (see: paragraph [0058] where the application program is edited and downloadable. Downloading an edited version both retrieves it and overwrites it).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the at least one of the tablet and the infusion pump is configured to update the interface program through the first communications link such that at least one of: the tablet is configured to communicate the version number of the interface program to the infusion pump through the first communications link, determine if the interface program on the tablet is the latest version, retrieve, by the infusion pump, an updated version of the interface program from a server, and overwrite the interface program with the updated version of the interface program as taught by DeBelser et al. in the system as taught by Ma et al., Brown, Krzystofczyk et al., and Hill et al. in combination with the motivation(s) of improving performance of medical infusion pumps with respect to delivery of fluids to patients (see: paragraph [0116] of DeBelser et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Rachel L. Porter/Primary Examiner, Art Unit 3626